DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 6, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the second support arm space" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “a first support arm … a second support arm” and these limitations are already in claim 1 so it is not clear if the claim is referring to the same members or requiring further first/second support arms.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 6,481,583) in view of Yang (US 4,747,590).

D1 discloses support of various types of tools (col. 4, lines 1-4) but does not specifically mention clamps.
Yang (hereafter “D2”) discloses clamps of varying sizes having two horizontal bars (and edges thereon) and a vertical bar as in figure 1, being a smaller size clamp, and as in figure 8-3, being a much longer/larger clamp size.
It would have been obvious to one of ordinary skill in the art at the time of filing to store/support two differing sizes of the clamps of D2 with the adjacent support arms of D1 in outer respective adjacent tool openings to minimize space use and overlapping as stored adjacent one another.
Regarding claim 2, D1 as modified discloses further comprising: a rear wall (not indexed, see rear wall of 20 in figure 2) of the first support arm having a front surface and an opposed rear surface that is aligned parallel to the central wall of the bracket relative to the longitudinal 
Regarding claim 3, D1 as modified discloses further comprising: a major portion of the first support arm having an upper edge and a lower edge defining a first height; and a major portion of the second support arm having an upper edge and a lower edge defining a second height that is greater than the first height, but it is not clear if the heights are different for the various arms/support structures (20) as shown in figure 16.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to increase the height of one or more arms/support structures for accommodating larger tools such as clamps added per the discussion of claim 1.
Regarding claim 4, D1 as modified discloses further comprising: a length of the first support arm measured from a rear end to a forward end thereof; and a length of the second support measured from a rear end to a forward end thereof, wherein the length of the second support arm is greater than the length of the first support arm (see figure 16 length of hammer supporting arm is greater than wrench supporting arm).
Regarding claim 5, D1 as modified discloses four support arms (two pairs) in a row/line in figure 16.

Regarding claims 7-10, 14,  D1 as modified discloses supporting of differing sizes of clamps (from D2 meeting the limitations in regards to the clamp features) and it further would have been obvious to one of ordinary skill in the art at the time of filing to arrange placement of the clamps wherein a first member of the first clamp nests with the first clamp bar in the first space defined by the second clamp that is shaped complementary to the first member and receives the first member within the first space adapted to reduce a length or width dimension of the tool storage system by storing the first tool in the first space defined by the second tool.  It would have been obvious to one of ordinary skill in the art at the time of filing when arranging the clamps to move one(s) of the arms/support members in D1 up or down on the pegboard to accommodate the nesting of clamps.
Regarding claim 11, as best understood, D1 in figure 11 illustrates one of arms/support members (20) and includes lower walls (not indexed – at bottom of openings 30) that function as strengthening ribs and act as a shelf. 
Regarding claim 12, D1 as modified discloses further comprising: a first horizontal row of apertures (one row of openings 14) formed in the bracket (at 12); a second horizontal row of apertures (another row of openings 14) formed in the bracket that are below the first horizontal row; and wherein the first and second support arms are connected to the bracket along a vertical plane intersecting one aperture in the first horizontal row of apertures and one aperture in the second horizontal row of apertures (figures 10, 16 show connections to pegboard).

Regarding claim 16, D1 as modified discloses wherein the first gap (as per the discussion of claim 15) would be capable of receiving a portion of a clamp bar of the first tool; and wherein the second gap is capable of receiving a portion of the first clamp bar of the second tool that is greater than the clamp bar of the first tool.
Regarding claim 17, D1 as modified discloses a first keyway aperture (recessed portion 24) defined by a rear wall of the first support arm (figure 3); a second keyway aperture defined by a rear wall of the second support arm (recessed portion of another of 20); the at least one connector (40/40a/40b) further comprises a first connector (40) operably engaging the rear wall of the first support arm to the bracket via the first keyway aperture and an aperture of the first horizontal row of apertures formed in the bracket (col. 3, lines 44-55): and the at least another connector (40/40a/40b) further comprises a second connector operably engaging the rear wall of the second support arm to the bracket via the second keyway aperture and another aperture of the first horizontal row of apertures formed in the bracket (figure 16).
Regarding claim 18, D1 as modified discloses three recessed portions (24) in the rear wall and one can be considered the keyway aperture with another being the lower slot to meet 
Regarding claim 19, D1 as modified discloses wherein the bracket further comprising a first side (front), an opposed second side (back), and a longitudinal direction defined therebetween (up/down); and wherein the first tool and the second tool are parallel to the longitudinal direction (vertical) defined by the bracket when the first tool is supported by the first support arm and the second tool is supported by the second support arm.
Regarding claim 20, D1 as modified per claim 1 discloses the required limitations.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US 6,481,583) in view of Yang (US 4,747,590) and Grove (US 6,591,995).
D1 in view of D2 does not disclose further comprising: a row of mounting apertures formed in the bracket above, wherein a ratio of apertures from the first horizontal row to apertures in the row of mounting apertures is in a range from about 7:1 to about 12:1.
Grove teaches a wall mounting peg or slot board comprising a row of mounting apertures (receiving 150 – figure 5) in addition to rows of arm/bracket receiving apertures.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide wall mounting apertures in D1 and taught by Grove wherein a ratio of apertures from the first horizontal row to apertures in the row of mounting apertures is in a range from about 7:1 to about 12:1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PATRICK D HAWN/Primary Examiner, Art Unit 3631